


Exhibit 10.2


 
April 19, 2012


Mr. David Kennedy
15055 Quito Road
Saratoga, California 95070


Dear David:


I am pleased to make you an offer of employment to join JDA as Executive Vice
President & Chief Legal Officer, effective May 1, 2012. In this role, you will
be a member of JDA Leadership Team and will report directly to the CEO. The
salary for your position is $16,667 per pay period ($400,008 annually), payable
on the 15th and 30th of each month. In addition, you will be eligible to
participate in JDA's executive bonus plan, with an annual target bonus of
$400,000. The $400,000 target will be based upon the achievement of JDA's
corporate profitability target as well as individual employee performance. The
variable compensation is, of course, not guaranteed, and participation date,
amount, and continued participation are solely at the discretion of the CEO and
the Board.


You will be granted 50,000 restricted shares of JDA Software, Inc. stock
("Time-based Award"). One-fourth of the Time-based Award will vest annually when
vesting generally occurs for the Company's equity performance plan. In addition,
as a member of the JDA Leadership Team, you will be eligible to participate in
JDA's 2012 annual performance share program ("Performance Shares"). The
Performance Share plan will be based upon the achievement of JDA's 2012 annual
EBITDA target as established by the Board. The target number of Performance
Shares that you will be eligible to receive in 2012 and thereafter will be
targeted at $1,000,000, less the value of the Time-based Award that vest in the
year after the Performance Share grant. For purposes of the latter calculation,
the value of the Time-based Award will be calculated as of the date of grant for
that year's Performance Shares. All Performance Shares will be determined by the
CEO and must be approved by the Compensation Committee of the Board. Grant of
the Time-based Award and Performance Shares are contingent on JDA being able to
file an effective Form S-8 for a separate inducement plan.


You will also be eligible to participate in JDA's benefit plans, including,
health, dental, vision, life insurance, disability and 401(k) savings plans.
Medical/dental insurance benefits go into effect on your hire date. Life
insurance is equal to two (2) times your annual salary to a maximum of $500,000.
Vacation benefits are four (4) weeks per year accrued at 13.33 hours per month
beginning on your hire date. We also offer enrollment in a 125 Flexible Benefits
plan.


As the location for this role is in Scottsdale, you will be required to relocate
to Scottsdale within a reasonable period of time, but no later than July of
2013. Prior to relocation to Scottsdale, JDA will reimburse temporary living and
commuting expenses. Upon mutual agreement of the date that you will relocate,
you will be eligible for relocation benefits pursuant to JDA's relocation
program, under which JDA will reimburse up to $300,000 worth of actual and
reasonable moving expenses. Moving expenses subject to this cap may include
transaction costs associated with buying a home in Arizona and selling your home
in California such as broker commissions, the cost of packing, moving and
insuring personal possessions and a lump sum of $10,000 to cover incidental
expenses. JDA will retain a relocation assistance company to assist with the
move. The fees for this company, as well as temporary living and commuting
expenses will not be included in the moving expense cap.
Finally, attached please find JDA's executive employment agreement. The
agreement, along with this offer letter, establishes the terms and conditions of
your employment. This offer is contingent upon obtaining favorable results from
a criminal, educational and driving record background check, as well as
favorable references. All information will remain confidential.






--------------------------------------------------------------------------------




We are eager to receive confirmation of your acceptance of this offer. To do so,
please sign below and return the letter to us. While we ask you to sign the
acceptance letter, this does not constitute a contract, and employment remains
at will.
David, we look forward to having you as a member of JDA's leadership team!
Sincerely,
Accepted:
 
 
/s/ Brian P. Boylan
/s/ David Kennedy
 
 
Brian P. Boylan
David Kennedy
SVP - Human Resources
 
 
Date: April 20, 2012
 
 
 
 
 
 







--------------------------------------------------------------------------------






EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (“Agreement”) is made effective as of April
30, 2012 (“Effective Date”), by and between JDA Software Group, Inc., a Delaware
corporation (“Company”) and David Kennedy (“Executive”) (either party
individually, a “Party”; collectively, the “Parties”).
WHEREAS, Company desires to retain the services of Executive as Executive Vice
President and Chief Legal Officer;
WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive's employment by Company and to address certain
matters related to Executive's employment with Company;
NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:
1.Employment. Company hereby employs Executive, and Executive hereby accepts
such employment, upon the terms and conditions set forth herein.


2.Duties.


2.1    Position. Executive is employed as Executive Vice President and Chief
Legal Officer and shall report to and have the duties and responsibilities
assigned by Company's Chief Executive Officer (“CEO”) as may be reasonably
assigned from time to time. Executive shall perform faithfully and diligently
all duties assigned to Executive. Company reserves the right to modify
Executive's position and duties at any time in its sole and absolute discretion,
provided that the duties assigned are consistent with the position of Executive
Vice President and Chief Legal Officer or are otherwise agreed upon with
Executive.


2.2    Standard of Conduct/Full-time. During the term of this Agreement,
Executive will act loyally and in good faith to discharge the duties of
Executive Vice President and Chief Legal Officer, and will abide by all policies
and decisions made by Company, as well as all applicable federal, state and
local laws, regulations or ordinances. Executive will act solely on behalf of
Company at all times. Executive shall devote Executive's full business time and
efforts to the performance of Executive's assigned duties for Company, unless
Executive notifies the CEO in advance of Executive's intent to engage in other
paid work and receives the CEO's express written consent to do so.


2.3    Work Location. Executive's principal place of work shall be located in
Scottsdale, Arizona or such other location as the parties may agree upon from
time to time. Notwithstanding the foregoing, Executive shall have until July
2013 to relocate his full time residence to Scottsdale.


3.At-Will Employment. Executive's employment with the Company is at-will and not
for any specified period and may be terminated at any time, with or without
cause (as defined below), by either Executive or the Company subject to the
provisions regarding termination set forth below in Section 7. Any change to the
at-will employment relationship must be by specific, written agreement signed by
Executive and the Company, and must be approved by the Company's CEO and the
Company's Board of Directors. Nothing in this Agreement is intended to or should
be construed to contradict, modify or alter this at-will relationship.


4.Compensation.


4.1    Base Salary. As compensation for Executive's performance of Executive's
duties hereunder, Company shall pay to Executive a salary of $400,000 per year,
payable in equal monthly installments and in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and authorized payroll
deductions.






--------------------------------------------------------------------------------




4.2    Equity. As an inducement to join the Company, and conditioned on the
Company's ability to file an effective S-8 registration statement for a separate
inducement plan, Executive will receive (a) an award of performance shares under
the Company's 2012 equity plan (“Performance Shares”) and (b) 50,000 restricted
stock units, 12,500 of which will vest annually when vesting generally occurs
for the Company's equity plan (“Time-based Award”). The number of Performance
Shares awarded upon filing the S-8 will be based on a target value of
$1,000,000, less the value of the 12,500 Time-based Award shares to vest in
2013. Subject to approval by the CEO and the compensation committee of the
Company's Board of Directors (the “Board”), Company may from time to time grant
to Executive various forms of equity awards of Company's common stock with an
annual value target of $1,000,000, less the value of the Time-based Award
granted for the year in which the target is being established. These future
awards as well as any other equity awards referenced herein are collectively the
“Equity Awards”. All Equity Awards will be subject to the terms and conditions
contained in the applicable forms of award agreement adopted by the Board and
certain vesting acceleration provisions described in this Agreement. When
calculating the value of the Time-Based Awards for purposes of setting off the
Performance Based Awards, the share value of the former will be as of the date
of grant for that year's Performance Shares.


4.3    Incentive Compensation. In addition, Executive will also be eligible to
receive incentive compensation subject to the terms and conditions contained in
the Executive Bonus Plan, which is approved by the Board and is subject to
amendment from time to time by the Board in its sole and absolute discretion (a
“Bonus”). For 2012, the Executive's target Bonus will be $400,000, prorated for
Executive's May 1, 2012 start date. For subsequent fiscal years, Executive will
have a minimum annual target Bonus of $400,000. Unless otherwise provided
herein, the payment of any Bonus pursuant to this Section 4.3 shall be made in
accordance with the normal payroll practices of Company, less required
deductions for state and federal withholding tax, social security and all other
employment taxes and authorized payroll deductions.


4.4    Performance and Salary Review. The Board will periodically review
Executive's performance on no less than an annual basis. Adjustments to salary
or other compensation, if any, will be made by the Board in its sole and
absolute discretion.


5.Customary Fringe Benefits and Facilities. Executive will be eligible for all
customary and usual fringe benefits generally available to executives of Company
subject to the terms and conditions of Company's benefit plan documents.
Notwithstanding the Company's policies, Executive will receive four (4) weeks of
paid vacation annually. Company reserves the right to change or eliminate the
fringe benefits on a prospective basis, at any time, effective upon notice to
Executive; provided, however, that during the period of employment under this
Agreement, Executive and his spouse and eligible dependents shall be entitled to
receive all benefits of employment generally available to other senior
executives of the Company and those benefits for which key executives are or
shall become eligible, when and as Executive becomes eligible therefore,
including, without limitation, group health, life and disability insurance
benefits and participation in Company's 401 (k) plan.


6.Business Expenses. Executive will be reimbursed for all reasonable, out-of
pocket business expenses incurred in the performance of Executive's duties on
behalf of Company. To obtain reimbursement, expenses must be submitted promptly
with appropriate supporting documentation in accordance with Company's policies.
Any reimbursement Executive is entitled to receive shall (a) be paid no later
than the last day of Executive's tax year following the tax year in which the
expense was incurred, (b) not be affected by any other expenses that are
eligible for reimbursement in any tax year and (c) not be subject to liquidation
or exchange for another benefit.


7.Termination of Executive's Employment.


7.1    Termination for Cause or Disability by Company; Death. Company may
terminate Executive's employment immediately at any time for Cause or following
Executive's Disability (as defined below). Executive's employment shall
terminate automatically upon Executive's death. For purposes of this Agreement,
“Cause” is defined as: (a) theft, material dishonesty in connection with
Executive's employment, or intentional falsification of any employment or
Company records; improper disclosure of Company's confidential or proprietary
information; (b) Executive's conviction (including any plea of guilty or nolo
contendere) for any criminal act that materially impairs




--------------------------------------------------------------------------------




his ability to perform his duties for Company; (c) willful misconduct or breach
of fiduciary duty for personal profit by Executive, (d) Executive's material
failure to abide by the Company's code of conduct or code of ethics policies
resulting in demonstrable injury to the Company or its reputation, or (e) a
material breach of this Agreement by Executive which is not cured within thirty
(30) days of receipt by Executive of reasonably detailed written notice from
Company. For purposes of this Agreement, “Disability” shall have the meaning
assigned to it in the group long term disability insurance policy maintained by
the Company for the benefit of its employees. In the absence of such a policy,
“Disability” means that, as a result of Executive's mental or physical illness,
Executive is unable to perform (with or without reasonable accommodation in
accordance with the Americans with Disabilities Act) the duties of Executive's
position pursuant to this Agreement for a continuous period of three (3) months.
In the event Executive's employment is terminated in accordance with this
Section 7.1, Executive shall be entitled to receive only unpaid Base Salary then
in effect, prorated to the date of termination, together with any amounts to
which Executive is entitled pursuant to Sections 5 or 6 hereof. All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished. Except as specifically set
forth in this Section 7.1, Executive will not be entitled to receive the
Severance Benefits described in Section 7.2, below.


7.2    Termination Without Cause by Company; Severance. Company may terminate
Executive's employment under this Agreement without Cause at any time on sixty
(60) days' advance written notice to Executive. In the event of such
termination, Executive will receive the unpaid Base Salary then in effect,
prorated to the effective date of termination, together with any amounts to
which Executive is entitled pursuant to Sections 5 or 6 hereof. In addition, the
Company shall (X) pay a lump sum on the forty-fifth (45th) day following such
termination in an amount equal to his Base Salary for twenty-four (24) months
from the termination date, plus one year's base Bonus pursuant to Section 4.3 of
this Agreement for the calendar year during which the termination occurs,
calculated based on the Bonus that would be paid to Executive if he had not been
terminated and if all performance based milestones were achieved at the 100%
level by both Company and the Executive, such Bonus to be, solely for the
purpose of defining Severance Benefits, not less than $400,000, and all unpaid,
but earned Bonus amounts during the year in which the termination occurs through
the most recently completed fiscal quarter prior to the termination date; (Y)
cause the immediate acceleration of the vesting of all outstanding
earned-but-unvested Equity Awards; and (Z) in the event that Executive timely
elects to obtain continued group health insurance coverage under COBRA following
termination of employment under this Section 7.2, the Company will pay the
premiums for such coverage through the earlier of (i) the date that is eighteen
(18) months following the Termination Date, or (ii) the first date on which
Executive becomes eligible for other group health insurance coverage pursuant to
Executive's subsequent employment (such amounts, accelerated vesting and
insurance coverage, together with any amounts to which Executive is entitled
pursuant to Sections 5 or 6 hereof as of the date of termination, shall be
referred to herein as the “Severance Benefits”), provided that (A) Executive and
the Company execute a mutual full general release, releasing all claims, known
or unknown, that they may have against each other arising out of or any way
related to this Agreement or Executive's employment or termination of employment
with Company and such release has become effective in accordance with its terms
prior to the forty-fifth (456) day following such termination, in the form
attached hereto as Exhibit A, as such form may be amended to comply with
applicable law, and (B) the Severance Benefits shall be subject to Section 7.5
below. For purposes of this agreement, an “earned-but-unvested Equity Award”
means an Equity Award or any portion thereof that remains subject to a
substantial risk of forfeiture until both (i) one or more applicable corporate
financial or other business performance goals have been satisfied and (ii)
Executive's service with the Company has continued through a specified date, and
with respect to such Equity Award the condition specified in clause (i) of this
sentence has been satisfied but the condition specified in clause (ii) of this
sentence has not been satisfied. All other Company obligations to Executive will
be automatically terminated and completely extinguished upon termination of
employment. The provisions of this Section 7.2 shall not apply to termination of
Executive's employment by reason of death or Disability.


7.3    Termination for Good Reason by Executive; Severance. Executive may
terminate Executive's employment under this Agreement for Good Reason (defined
below) at any time on five (5) days' advance written notice to Company given
within one hundred eighty (180) days following the initial existence of a
condition constituting Good Reason. In the event of such termination for Good
Reason, Executive will receive the unpaid Base Salary then in effect, prorated
to the effective date of termination together with any amounts to which
Executive is entitled pursuant to Sections 5 and 6 hereof. In addition,
Executive will be entitled to receive the Severance Benefits described in
Section 7.2, above, provided that Executive complies with the conditions to
receiving the Severance Benefits described in




--------------------------------------------------------------------------------




Sections 7.2(A) and 7.2(B), above. All other Company obligations to Executive
will be automatically terminated and completely extinguished upon termination of
employment. For purposes of this Agreement, “Good Reason” is defined as the
occurrence and continuation of any of the following conditions, provided that
Executive has delivered written notice to the Company of such condition within
ninety (90) days after its initial existence and the Company has failed to cure
such condition within thirty (30) days following such written notice:


(a)a material, adverse change in Executive's authority, responsibilities or
duties; provided, that for purposes of this Agreement and without limiting the
generality of the foregoing, a material, adverse change shall be deemed to occur
if Executive no longer serves as, or it is announced that Executive will no
longer serve as, Chief Legal Officer (who shall be the most senior legal
executive) of a publicly-traded company reporting directly to the CEO;
(b)the relocation of Executive's work place for Company over Executive's written
objection, to a location more than thirty (30) miles from Scottsdale, Arizona;


(c)a failure to pay, or any material reduction of Executive's Base Salary or
Executive's Bonus without Executive's written consent (subject to applicable
performance requirements with respect to the actual amount of Bonus earned by
Executive); or


(d)any material breach of this Agreement by Company that is not cured within
thirty (30) days of Company's receipt of written notice from Executive
specifying the material breach of this Agreement.


7.4    Voluntary Resignation by Executive. Executive may voluntarily resign
Executive's position with Company for any reason, at any time after the
Effective Date, on five (5) days' advance written notice. In the event of
Executive's resignation, Executive will be entitled to receive only the Base
Salary for the five-day notice period and no other amount (other than amounts to
which Executive is entitled pursuant to Section 5 or 6 hereof). All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished upon termination of
employment. In addition, Executive will not be entitled to receive any other
Severance Benefits described in Section 7.2, above. The provisions of this
Section 7.4 shall not apply to Executive's resignation for Good Reason.


7.5    Forfeiture of Severance Benefits. The right of Executive to receive or to
retain Severance Benefits pursuant to Section 7.2 or Section 7.3 shall be
subject to Executive's continued compliance with the Covenants (as defined in
Section 12). In the event that an arbitrator finds in accordance with the
procedures described in Section 13 that Executive has engaged in a material
breach of any of the Covenants, the Company shall have the right to (a)
terminate any further provision of Severance Benefits not yet paid or provided,
(b) seek reimbursement from Executive for any and all such Severance Benefits
previously paid or provided to Executive, (c) recover from Executive all shares
of stock of the Company the vesting of which was accelerated by reason of the
Severance Benefits (or the proceeds therefrom, reduced by any exercise or
purchase price paid to acquire such shares), and (d) to immediately cancel all
Equity Awards the vesting of which was accelerated by reason of the Severance
Benefits.


7.6    Acceleration of Vesting on a Change in Control. In the event of a Change
in Control (as defined by the applicable award agreements described in Section
4.2 or, absent such definition therein, as defined by the Company's 2005
Performance Incentive Plan or other employee equity plan approved by the Board),
the vesting of all then unvested Inducement Awards and Equity Awards granted to
Executive will accelerate immediately prior to, but contingent upon the
consummation of, the Change in Control, irrespective of whether, within a period
of four (4) months prior to such Change in Control, Executive has been
involuntarily terminated by the Company without Cause as described in Section
7.2 or has terminated his employment for Good Reason as described in Section
7.3.


8.No Conflict of Interest. During the term of Executive's employment with
Company, Executive must not engage in any work, paid or unpaid, that creates an
actual or potential conflict of interest with Company. If the Board reasonably
believes such a conflict exists during the term of this Agreement, the Board may
ask Executive to choose to discontinue the other work or resign employment with
Company.






--------------------------------------------------------------------------------




9.Post-Termination Non-Competition.


9.1    Consideration For Promise To Refrain From Competing. Executive agrees
that Executive's services are special and unique, that Company's disclosure of
confidential, proprietary information and specialized training and knowledge to
Executive, and that Executive's level of compensation and benefits are partly in
consideration of and conditioned upon Executive not competing with Company.
Executive acknowledges that such consideration is adequate for Executive's
promises contained within this Section 9.


9.2    Promise To Refrain From Competing. Executive understands Company's need
for Executive's promise not to compete with Company is based on the following:
(a) Company has expended, and will continue to expend, substantial time, money
and effort in developing its proprietary information; (b) Executive will in the
course of Executive's employment develop, be personally entrusted with and
exposed to Company's proprietary information; (c) both during and after the term
of Executive's employment, Company will be engaged in the highly competitive
retail demand chain software industry; (d) Company provides products and
services nationally and internationally; and (e) Company will suffer great loss
and irreparable harm if Executive were to enter into competition with Company.
Therefore, in exchange for the consideration described in Section 9.1 above,
Executive agrees that for the period of nine (9) months following the date
Executive ceases to render services to Company (the “Covenant Period”),
Executive will not either directly or indirectly, whether as an owner, director,
officer, manager, consultant, agent or employee: (i) work for a competitor of
Company, which is defined to include those entities or persons in the business
of developing, marketing, selling and supporting software designed for
businesses in the retail and consumer packaged goods markets or in the business
of helping companies synchronize their inventory decisions with advanced supply
chain, inventory management and data mining solutions, in any country in which
Company does business (the “Restricted Business”) or (ii) make or hold during
the Covenant Period any investment in any Restricted Business, whether such
investment be by way of loan, purchase of stock or otherwise, provided that
there shall be excluded from the foregoing the ownership of not more than 1% of
the listed or traded stock of any publicly held corporation. For purposes of
this Section 9, the term “Company” shall mean and include Company, any
subsidiary or affiliate of Company, any successor to the business of Company (by
merger, consolidation, sale of assets or stock or otherwise) and any other
corporation or entity of which Executive may serve as a director, officer or
employee at the request of Company or any successor of Company.


9.3    Reasonableness of Restrictions. Executive represents and agrees that the
restrictions on competition, as to time, geographic area, and scope of activity,
required by this Section 9 are reasonable, do not impose a greater restraint
than is necessary to protect the goodwill and business interests of Company, and
are not unduly burdensome to Executive. Executive expressly acknowledges that
Company competes on an international basis and that the geographical scope of
these limitations is reasonable and necessary for the protection of Company's
trade secrets and other confidential and proprietary information. Executive
further agrees that these restrictions allow Executive an adequate number and
variety of employment alternatives, based on Executive's varied skills and
abilities. Executive represents that Executive is willing and able to compete in
other employment not prohibited by this Agreement.


9.4    Reformation if Necessary. In the event a court of competent jurisdiction
determines that the geographic area, duration, or scope of activity of any
restriction under this Section 9 and its subsections is unenforceable, the
restrictions under this section and its subsections shall not be terminated but
shall be reformed and modified to the extent required to render them valid and
enforceable. Executive further agrees that the court may reform this Agreement
to extend the Covenant Period by an amount of time equal to any period in which
Executive is in breach of this covenant.


10.Confidentiality and Proprietary Rights. Executive agrees to read, sign and
abide by Company's Employee Innovations and Proprietary Rights Assignment
Agreement attached hereto as Exhibit 13 and incorporated herein by reference.


11.Nonsolicitation.


11.1    Nonsolicitation of Customers or Prospects. Executive acknowledges that
information about




--------------------------------------------------------------------------------




Company's customers is confidential and constitutes trade secrets. Accordingly,
Executive agrees that during the term of this Agreement and the Covenant Period,
Executive will not, either directly or indirectly, separately or in association
with others, interfere with, impair, disrupt or damage Company's relationship
with any of its customers or customer prospects (defined as prospective
customers who had received a written proposal from the Company for Company
products or services within the past 12 months) by soliciting or encouraging
others to solicit any of them for the purpose of diverting or taking away
business from Company.


11.2    Nonsolicitation of Company's Employees. Executive agrees that during the
term of this Agreement and the Covenant Period, Executive will not, either
directly or indirectly, separately or in association with others, interfere
with, impair, disrupt or damage Company's business by soliciting, encouraging,
hiring or attempting to hire any of Company's employees or causing others to
solicit or encourage any of Company's employees to discontinue their employment
with Company.


12.Injunctive Relief. Executive acknowledges that Executive's breach of the
covenants contained in Sections 9-11 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall, in addition to the action it is authorized to take pursuant to
Section 7.5, be entitled to seek temporary, preliminary and permanent injunctive
relief without the necessity of proving actual damages or posting any bond or
other security.


13.Agreement to Mediate and Arbitrate. In the event a dispute arises in
connection with this Agreement, the Company and Executive agree to submit the
dispute to non-binding mediation, with the mediator to be selected and
compensated by the Company. In the event a resolution is not reached through
mediation, then, to the fullest extent permitted by law, Executive and Company
agree to arbitrate any controversy, claim or dispute between them arising out of
or in any way related to this Agreement, the employment relationship between
Company and Executive and any disputes upon termination of employment, including
but not limited to breach of contract, tort, discrimination, harassment,
wrongful termination, demotion, discipline, failure to accommodate, family and
medical leave, compensation or benefits claims, constitutional claims; and any
claims for violation of any local, state or federal law, statute, regulation or
ordinance or common law. Claims for breach of Company's Employee Innovations and
Proprietary Rights Agreement, workers' compensation, unemployment insurance
benefits and Company's right to obtain injunctive relief pursuant to Section 12
above are excluded. For the purpose of this agreement to arbitrate, references
to “Company” include all parent, subsidiary or related entities and their
employees, supervisors, officers, directors, agents, pension or benefit plans,
pension or benefit plan sponsors, fiduciaries, administrators, affiliates and
all successors and assigns of any of them, and this Agreement shall apply to
them to the extent Executive's claims arise out of or relate to their actions on
behalf of Company.


13.1    Initiation of Arbitration. Either party may exercise the right to
arbitrate by providing the other party with written notice of any and all claims
forming the basis of such right in sufficient detail to inform the other party
of the substance of such claims. In no event shall the request for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claims would be barred by the applicable statute of limitations.


13.2    Arbitration Procedure. The arbitration will be conducted in Maricopa
County, Arizona, by a single neutral arbitrator and in accordance with the then
current rules for resolution of employment disputes of the American Arbitration
Association (“AAA”). The parties are entitled to representation by an attorney
or other representative of their choosing. The arbitrator shall have the power
to enter any award that could be entered by a judge of the trial court of the
State of Arizona, and only such power, and shall follow the law. The parties
agree to abide by and perform any award rendered by the arbitrator. Judgment on
the award may be entered in any court having jurisdiction thereof.


13.3    Costs of Arbitration. Each party shall bear one half the cost of the
arbitration filing and hearing fees, and the cost of the arbitrator.










--------------------------------------------------------------------------------




14.General Provisions.


14.1    Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company, provided such successors and assigns agree in writing to
be bound by the terms of the Agreement. Executive shall not be entitled to
assign any of Executive's rights or obligations under this Agreement.


14.2    Waiver. Either party's failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.


14.3    Attorneys' Fees. In any dispute relating to this Agreement, each party
shall pay its or his own attorneys' fees unless a statute awards attorneys' fees
to the prevailing party. Any reimbursement of attorney's fees to which Executive
is entitled and which are treated for federal income tax purposes as
compensation shall (a) be paid no later than the last day of Executive's tax
year following the tax year in which the expense was incurred, (b) not be
affected by any other expenses that are eligible for reimbursement in any tax
year and (c) not be subject to liquidation or exchange for another benefit.


14.4    Severability. In the event any provision of this Agreement is found to
be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.


14.5    Interpretation; Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.
This Agreement has been drafted by legal counsel representing Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.


14.6    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Arizona. Each
party consents to the jurisdiction and venue of the state or federal courts in
Maricopa County, Arizona, if applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.


14.7    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing.


14.8    Survival. Sections 8 (“No Conflict of Interest”), 9 (“Post-Termination
Non‑ Competition”), 10 (“Confidentiality and Proprietary Rights”), 11
(“Nonsolicitation”), 12 (“Injunctive Relief ), 13 (“Agreement to Arbitrate”), 14
(“General Provisions”) and 15 (“Entire Agreement”) of this Agreement shall
survive Executive's employment by Company.


14.9    Application of Section 409A.


(a)Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury




--------------------------------------------------------------------------------




Regulations issued pursuant to Section 409A of the Code (the “Section 409A
Regulations”) shall be paid unless and until Executive has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that Executive is a “specified employee” within the
meaning of the Section 409A Regulations as of the date of Executive's separation
from service, no amount that constitutes a deferral of compensation within the
meaning of the Section 409A Regulations which is payable on account of
Executive's separation from service shall paid to Executive before the date (the
“Delayed Payment Date”) which is first day of the seventh month after the date
of Executive's separation from service or, if earlier, the date of Executive's
death following such separation from service. All such amounts that would, but
for this Section, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.


(b)If the Executive or the Company believes, at any time, that any payment
pursuant to this Agreement is subject to taxation under Section 409A of the
Code, then (i) it shall advise the other and (ii) to the extent such correction
is possible to avoid taxation under Section 409A without any material diminution
in the value of the payments or benefits to Employee, the Company and Executive
shall reasonably cooperate in good faith to take such steps as necessary,
including amending (and, as required, consenting to the amendment of) the terms
of any plan or program under which such payments are to be made, in the least
restrictive manner necessary in order to comply with the provisions of Section
409A and the Section 409A Regulations in order to avoid taxation under Section
409A.


(c)The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement.


15.Entire Agreement. This Agreement, together with the Plan and any agreement
evidencing an Equity Award described in Section 4.2, the Executive Bonus Plan
described in Section 4.3, the Employee Innovations and Proprietary Rights
Assignment Agreement described in Section 10 and the Form of Confidential
Separation and Release Agreement attached hereto as Exhibit A, constitutes the
entire agreement between the parties relating to this subject matter and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral. This Agreement may be amended or
modified only with the written consent of Executive and the Board of Company. No
oral waiver, amendment or modification will be effective under any circumstances
whatsoever. Notwithstanding the foregoing, if there is a conflict between this
Agreement and any other policy or plan of the Company, this Agreement will
govern.




--------------------------------------------------------------------------------






THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
    
 
 
EXECUTIVE
 
 
 
Dated: April 20, 2012    
 
/s/ David Kennedy    
 
 
 
 
 
COMPANY
 
 
 
Dated:
 
By:                                                           
 
 
Hamish N. Brewer,
 
 
President and Chief Executive Officer
 
 
 









[Signature Page to Executive Employment Agreement]






